Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES FOURTH QUARTER AND YEAR END RESULTS MONDOVI, Wis., January 26, 2016 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 19.8% increase in net income to $35.7 million, or $1.06 per diluted share, for the year ended December 31, 2015 from $29.8 million, or 89 cents per diluted share, for 2014. Net income for the fourth quarter of 2015 was $8.8 million, or 26 cents per diluted share, compared with $9.0 million, or 27 cents per diluted share, for the fourth quarter of 2014, which was a record quarter for earnings. The fourth-quarter earnings improved sequentially from 2015 third-quarter net income of $8.4 million, or 25 cents per diluted share. Results for 2015 included a gain on the disposition of facilities of $392,000 for the fourth quarter and $4.1 million for the year which was part of the Company’s ongoing program to expand and update the footprint of its facilities. Excluding the gain on the disposition of the facilities in 2015, diluted earnings per share was 26 cents for the fourth quarter and 99 cents for the year, and net income improved 11.7% to $33.3 million, the highest net income for any year in Marten’s history. Operating revenue, net of fuel surcharges, improved 6.6% to $154.0 million for the fourth quarter of 2015 from $144.6 million for the fourth quarter of 2014, and improved 8.2% to $592.6 million for 2015 from $547.7 million for 2014. Reflecting substantially lower fuel surcharges in 2015, operating revenue was $168.8 million for the 2015 quarter compared with $173.5 million for the 2014 quarter, and was $665.0 million for 2015 compared with $672.9 million for 2014. Fuel surcharge revenue decreased to $14.7 million for the fourth quarter of 2015 from $29.0 million for the 2014 quarter, and decreased to $72.3 million for 2015 from $125.2 million for 2014. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharges, was 90.1% for the fourth quarter of 2015 and 88.7% for the fourth quarter of 2014. The ratio improved to 89.7% for 2015 from 90.7% for 2014. The operating ratio, net of both the gain on the facility dispositions and fuel surcharges, improved to 90.4% for the year ended December 31, 2015. Chairman and Chief Executive Officer Randolph L. Marten said, “We have continued to demonstrate the strength of our multifaceted business model in 2015 despite a soft freight market since the second quarter. We have increased our truckload and dedicated tractor count by 340 tractors, or 14.6%, during 2015 due to the continued expansion of our dedicated operations. In 2015, we organically grew our truckload and dedicated revenue, net of fuel surcharges, by 9.7%; our brokerage revenue by 24.8%; and our intermodal revenue, net of both fuel surcharges and revenue from our discontinued dry container service, by 14.2% while improving our operating ratio and earning the highest net income for any year in our history. We are confident in our ability to drive continued profitable growth across all of our business units in 2016.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Executive Vice President and Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) December 31, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade, net Other Prepaid expenses and other Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Insurance and claims accruals Checks issued in excess of cash balances - Total current liabilities Long-term debt Deferred income taxes Total liabilities Stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 96,000,000 shares authorized; 32,759,806 shares at December 31, 2015, and 33,418,829 shares at December 31, 2014, issued and outstanding Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ M ARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Year Ended December 31, Ended December 31, (In thousands, except per share information) Operating revenue $ Operating expenses (income): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Gain on disposition of facilities ) - ) - Other Total operating expenses Operating income Other ) Income before income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per common share $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Three Months Ended December 31, Dollar Change Three Months Ended December 31, Percentage Change Three Months Ended December 31, (Dollars in thousands) 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income before gain on disposition of facilities ) ) Gain on disposition of facilities - N/A Total operating income $ $ $ ) )% Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facilities % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Year Ended December 31, Dollar Change Year Ended December 31, Percentage Change Year Ended December 31, (Dollars in thousands) 2015 2015 vs. 2014 2015 vs. 2014 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue ) ) Total Truckload revenue ) ) Dedicated revenue, net of fuel surcharge revenue Dedicated fuel surcharge revenue ) ) Total Dedicated revenue Intermodal revenue, net of fuel surcharge revenue ) ) Intermodal fuel surcharge revenue ) ) Total Intermodal revenue ) ) Brokerage revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ ) )% Dedicated Intermodal Brokerage Total operating income before gain on disposition of facilities Gain on disposition of facilities - N/A Total operating income $ $ $ % Operating ratio: Truckload % % Dedicated Intermodal Brokerage Consolidated operating ratio before gain on disposition of facilities % % Consolidated operating ratio % % MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Ended December 31, Year Ended December 31, Truckload Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Dedicated Segment: Revenue (in thousands) $ Average revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles (in thousands) Intermodal Segment: Revenue (in thousands) $ Loads Average tractors 82 89 Brokerage Segment: Revenue (in thousands) $ Loads At December 31, 2015 and December 31, 2014: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Ended December 31, Year Ended December 31, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 65 and 52 tractors as of December 31, 2015 and 2014, respectively. Represents the percentage of miles for which the company is not compensated.
